Case 9:18-cv-80283-WPD Document 114-1 Entered on FLSD Docket 05/31/2019 Page 1 of 3




                      EXHIBIT A
Case 9:18-cv-80283-WPD Document 114-1 Entered on FLSD Docket 05/31/2019 Page 2 of 3



           UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA


   ADT LLC, and ADT US HOLDINGS, INC.,
   Plaintiffs,

   v.                                             Case No. 9:18-80283-Civ-Dimitrouleas

   NORTHSTAR ALARM SERVICES LLC,
   and VISION SECURITY, LLC,
   Defendants.



                         Expert Report of Russell L. Parr, CFA, ASA, CLP
                For the Defendant/Counterclaimant NorthStar Alarm Services LLC


                                       March 28, 2019




                            __________________________________
                                Russell L. Parr, CFA, ASA, CLP
                                            President
                                           IPRA, Inc.




               HIGHLY CONFIDENTIAL               ATTORNEYS EYES ONLY
Case 9:18-cv-80283-WPD Document 114-1 Entered on FLSD Docket 05/31/2019 Page 3 of 3
   Expert Damages Report by Russell L. Parr Regarding ADT v. NorthStar
   Page 24




          If the lost profits to NorthStar are deemed a reasonable measure of damage for this case, I
   conclude damages to NorthStar of 1,726.71 per account. I have not considered any other measures of
   damage.




                  HIGHLY CONFIDENTIAL                     ATTORNEYS EYES ONLY
